Citation Nr: 0711826	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1953 to 
December 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDING OF FACT

The evidence of record fails to corroborate any of the 
veteran's reported stressors.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran has been diagnosed with PTSD by his private 
doctor, apparently based on physical abuse during boot camp.  
As such, it may be concluded that the veteran meets the 
medical criteria for a diagnosis of PTSD.  In order for PTSD 
to be service connected, however, the diagnosis must be based 
on an in-service event which is corroborated. 

The veteran, for his part, has suggested several possible 
stressors for his PTSD.  First, he asserts that he was 
physically abused while in boot camp by the drill sergeant 
and by a fellow soldier.  The veteran indicated that on his 
first day of boot camp, he passed out and was kicked in the 
ribs while unconscious.  The veteran reports that he knows 
this, because a fellow soldier told him.  Nevertheless, 
service medical records are silent for any treatment for a 
rib injury, and the veteran did not indicate that he ever 
sought treatment for any rib injury.  Additionally, the 
veteran has not submitted any statements from his fellow 
marines in boot camp who would have witnessed the event the 
veteran has described.  The veteran also reported that on 
another occasion, the sergeant and a corporal took turns 
hitting him and knocking him down in an effort to get him to 
fight back.  However, once again, there is no record of any 
treatment for residuals of a physical assault; and the 
timeline provided by the veteran for the incident was his 
entire period of active service, frustrating any meaningful 
investigation of the event.  The veteran additionally 
indicated on his stressor questionnaire that he did not 
remember where or when the reported stressor took place, or 
the unit he was assigned to at the time of the incident.  
Service personnel records were reviewed, but there was no 
indication that the veteran's behavior changed in response to 
the alleged physical abuse.  While the veteran did go AWOL, 
he indicated that this was the result of a misunderstanding 
where he had been hospitalized following an automobile 
accident.  As such, the AWOL is not considered to be 
indicative of a behavioral change.

The veteran also reports witnessing a fellow Marine get 
killed after accidentally triggering a mine while they were 
on patrol.  However, the veteran has not provided sufficient 
information from which any meaningful research could be 
conducted in an effort to corroborate this stressor.  Service 
personnel records indicate that the veteran arrived in Korea 
in January 1954, after the armistice had been signed, and 
that he departed Korea in March 1955.  At his hearing, the 
veteran was unable to restrict the timeframe during which he 
believes the soldier was killed, and he could not recall the 
soldier's name.  The only information he provided was that 
the dead soldier was white and had a twin brother who was 
also a Marine.  When asked whether the soldier was in the 
veteran's unit, which was "H" company, 3rd battalion, 7th 
Marines, the veteran replied that the dead soldier was a 
Marine.  

The veteran submitted statements from his sister and from his 
employer, but neither statement addressed any of the reported 
stressors.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
The limited amount of information provided by the veteran 
regarding his alleged stressors makes it impossible to 
conduct any meaningful research to corroborate the events he 
described.  

The evidence currently in the veteran's file fails to 
corroborate his reported stressors, and without additional 
information no additional research would be meaningful.  As 
no stressor has been corroborated, the criteria for service 
connection for PTSD have not been met, and the veteran's 
claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
VA and private treatment records have been obtained, as were 
service medical records and service personnel records.  
Additionally, the veteran testified at a hearing before the 
Board.  The veteran was also asked to provide specific 
details regarding his reported stressors by a PTSD 
questionnaire, but the veteran replied with either general 
answers, or indicated that he did not know.  As such, no 
additional meaningful research could be conducted.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.







ORDER

Service connection for PTSD is denied.

___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


